Poster, J.
The injuries done by the defendants’ ox, to the person of Mrs. Hendrickson, appear to have been of a serious character, and the defendants, from the beginning, seem to have considered themselves responsible for those injuries. It was just and natural that they should do so; and the evidence, both oral and written, fully justified the plaintiff in making his charges for services rendered as physician and surgeon, as he did, directly to the defendants. The plaintiff’s claim is meritorious, and ought to be paid. The defence is technical in its character, and is entitled to no more favor than is demanded by well settled rules of law. The facts found abundantly sustain the claims of the plaintiff’s counsel as to the law, and the overruling of those claims furnishes sufficient gi’ound for a new trial.
The motion for a new trial is therefox-e gx-anted.
In this opinion the other judges concurred; except Phelps, J., who did not sit.